             Case 5:18-cv-01267-OLG Document 1 Filed 12/05/18 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION
                                 §
 PATRICIA LEE FENNELL,           §
   Plaintiff                     §
                                 §
 vs.                             §      CIVIL ACTION NO 5:18-CV-01267
                                 §                 JURY REQUESTED
 THE UNITED STATES OF AMERICA, §
     Defendant.                  §


                                 PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDE OF SAID COURT:

        NOW COMES, Plaintiff, PATRICIA LEE FENNELL, and files this PLAINTIFF’S

ORIGINAL COMPLAINT under the provisions of Federal Tort Claims Act, 28 U.S.C. 1346(b),

2671, et.seq, complaining of Defendant, THE UNITED STATES OF AMERICA, and for cause

of action would respectfully show the Court and Jury the following:

                                           A. PARTIES

        1.       Plaintiff, PATRICIA LEE FENNELL, is a resident of Bexar County, Texas.

        2.       Defendant is THE UNITED STATES OF AMERICA. Service will be perfected

on Defendant, THE UNITED STATES OF AMERICA, by serving the United States Attorney for

the Western District of Texas, John F. Bash, 601 NW Loop 410, Suite 600, San Antonio, Texas

78216, along with Acting Attorney General of The United States of America, Matthew G.

Whitaker, U.S. Department of Justice Building, 950 Pennsylvania Avenue, NW, Washington, DC

20530-0001, along with the United States Post Master General, Megan J. Brennan, 475 L’Enfant

Plaza S.W., Washington, DC 20260.




Plaintiff’s Original Complaint                                                            Page 1
             Case 5:18-cv-01267-OLG Document 1 Filed 12/05/18 Page 2 of 5



                                             B. VENUE

        3.       Plaintiff invokes the jurisdiction of this Court because the action arises under the

Federal Tort Claims Act, 28 U.S.C. 1346(b), 2671, et.seq. The unlawful or actionable practices

alleged in this Complaint were committed in San Antonio, Bexar County, Texas, in the Western

District of Texas.

                                   C. NATURE OF THE CASE

        4.       Plaintiff, PATRICIA LEE FENNELL, is a citizen on the United States and a

resident of San Antonio, Bexar County, Texas, in the Western District of Texas. Plaintiff brings

suit to recover damages for personal injuries. In this regard Plaintiff would show that Plaintiff was

traveling eastbound in the 2700 block of Culebra Street near the intersection of 28th Street, when

a postal carrier employee, GREGORY CHILDRESS BANE, was traveling in a northerly direction

in the 3300 Block of NW 28th Street came through a stop sign and struck the right side of the

vehicle Plaintiff was driving resulting in injury to the Plaintiff.

                            D. ADMINISTRATIVE RESPONSIBILITIES

        5.       Plaintiff, PATRICIA LEE FENNELL, has satisfied and exhausted all private,

judicial and administrative responsibilities required to file suit. PATRICIA LEE FENNELL,

representing herself and without assistance of counsel, forwarded notice of her claim (Form 95)

on June 12, 2017 (received by the United State Postal Service on July 5, 2017). She received

notice that her claim was denied on May 29, 2018.                On June 11, 2018, she requested

reconsideration filed by counsel. On June 21, 2018, that reconsideration was denied by the United

States Postal Service. On October 10, 2018, recognizing that PATRICIA LEE FENNELL, in filing

her Form 95, neglected to fill in an amount, counsel forwarded a statutorily compliant Form 95.

The Form 95 was rejected by United States Postal Service. The Form 95 in question was provided




Plaintiff’s Original Complaint                                                                 Page 2
             Case 5:18-cv-01267-OLG Document 1 Filed 12/05/18 Page 3 of 5



prior to the expiration of two (2) years from the date of incident and prior to the expiration of the

six (6) months from the time of a denial for reconsideration. Plaintiff files her suite within six (6)

months from that date as required under the Federal Tort Claims Act.

                                 E. UNDERLYING FACTS OF THE CASE

        6.       On or about June 12, 2017, Plaintiff, PATRICIA LEE FENNELL, was legally and

lawfully operating her 2014 Flack Toyota Avalon, traveling eastbound in the 2700 block of

Culebra Street near the intersection of 28th Street, when a postal carrier employee, GREGORY

CHILDRESS BANE, was traveling in a northerly direction in the 3300 Block of NW 28th Street.

The intersection of these two well-travelled routes was governed by a stop sign control on 28th

Street traffic. GREGORY CHILDRESS BANE came through the stop and struck the right side of

the vehicle Plaintiff was driving resulting in injury to the Plaintiff. The vehicle collision caused

by the negligence of the United States Postal employee was the cause of serious and painful injuries

to the right side, neck, low back and arm of the Plaintiff, PATRICIA LEE FENNELL.

                           F. PLAINTIFF’S FIRST CAUSE OF ACTION

        7.       Plaintiff, PATRICIA LEE FENNELL, brings this suit for injuries under the

provisions of 28 U.S.C. 134(b), Defendant, THE UNITED STATES OF AMERICA, its servants

and employees were at all times herein mentioned, negligent in the operation of the vehicle in

which the postal employee was using while delivering mail. GREGORY CHILDRESS BANE

was an employee of the Defendant and was acting within the course and scope of his office or

employment and had a duty to exercise ordinary care to operate the mail truck reasonable and

prudently. Under the laws of the State of Texas, a private person would be liable to Plaintiffs for

this action or omission. The San Antonio Police Department, the law enforcement agency which

investigated the accident scene, found a contributing factor of the collision was “faulty evasive




Plaintiff’s Original Complaint                                                                  Page 3
             Case 5:18-cv-01267-OLG Document 1 Filed 12/05/18 Page 4 of 5



action” on the part of the United States Postal driver, GREGORY CHILDRESS BANE. The

actions of GREGORY CHILDRESS BANE, the employee and agent of the UNITED STATES

POSTAL SERVICE, caused the June 21, 2017, collision involving the Plaintiff and the Defendant.

                                    G. PLAINTIFF’S DAMAGES

        8.       As a direct and proximate result of the negligent conduct of the actions of the

employee and agent of the UNITED STATES POSTAL SERVICE, GREGORY CHILDRESS

BANE, Plaintiff has sustained, and in all reasonable probability will sustain the following dames

for which she now sues:

                 a)    Past reasonable and necessary medical expenses;

                 b)    Reasonable and necessary medical expenses which, in reasonable medical

                       probability, will be incurred in the future;

                 c)    Physical pain and suffering in the past;

                 d)    Physical pain and suffering which, in reasonable medical probability, will be

                       incurred in the future;

                 e)    Mental pain, suffering and anguish suffered in the past;

                 f)    Mental pain, suffering and anguish which, in all reasonable medical

                       probability, will be suffered in the future;

                 g)    Physical impairment in the past;

                 h)    Physical impairment which, in all reasonable medical probability, will be

                       suffered in the future;

                 i)    Pre-judgment interest; and,

                 j)    Post-judgment interest.




Plaintiff’s Original Complaint                                                                Page 4
            Case 5:18-cv-01267-OLG Document 1 Filed 12/05/18 Page 5 of 5



                                             H. PRAYER

        WHEREFORE, PREMESIS CONSIDERED, Plaintiff, PATRICIA LEE FENNELL,

requests the Defendant, THE UNITED STATES OF AMERICA, be called to appear and answer

herein and that upon trial Plaintiff have:

                 a. Judgment against the Defendant for actual and compensatory damages as set

     forth above in the amount of not less than One Million Dollars ($1,000,000.00);

                 b. Pre-judgment and post judgment interest on said judgment at the maximum

     rate allowed under law;

                 c. All costs herein expended; and,

                 d. Such other and further relief, general or special, at law or in equity, to which

     Plaintiff may show herself justly entitled.


                                               Respectfully submitted,

                                               LAW OFFICE OF HOWARD E. DAVIS, P.C.


                                               By:      /s/ Howard E. Davis
                                                      HOWARD E. DAVIS
                                                      State Bar No. 05497500
                                                      e-Mail: irish-x@att.net
                                                      KELLY K. DAVIS
                                                      State Bar No. 24099668
                                                      e-Mail: lohed-kelly_davis@outlook.com
                                                      6655 First Park Ten Blvd., Suite 250
                                                      San Antonio, Texas 78213
                                                      Telephone: (210) 738-8080
                                                      Facsimile: (210) 738-8088




Plaintiff’s Original Complaint                                                                  Page 5
